Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 14, 1974, convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of grand larceny in the third degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. This court has already decided all of the issues raised on this appeal (see People v God, 56 AD2d 636). Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.